Title: To George Washington from Brigadier General Henry Knox, 15 June 1778
From: Knox, Henry
To: Washington, George


                    
                        Sir,
                        Artillery Park [Valley Forge] 15th June 1778
                    
                    I feel myself so embarrassed, in the duties of the Department of which I have the honor to be the head, by the Regulations of Congress of the 12th Feby last, that I beg the favor of your Excellency to represent the matter to that honorable Body for further consideration. The awkward situation in which I am, without any of the powers appertaining to the rank of Commanding Officer of Artillery—the expectations from me, without the ability to comply—and the bad consequences that may arise to the service in general—induce me to make this representation; and I hope the importance of the subject will be a sufficient excuse for the trouble it may give your Excellency or Congress.
                    In all considerable Armies in Europe a General Officer has the command and direction of the Artillery, and the preparation of every thing appertaining to the Ordnance Department, and of all species of arms and accoutrements, offensive and defensive, belonging to a soldier. As his charge is very extensive he is allowed, for his Assistance, Commissaries, Clerks, Conductors, Founders, and Artificers of all branches necessary to his profession; all of whom are immediately under his direction and receive his orders—and he receives orders and renders an account of his Conduct to the State that employs him.
                    In the British Service the Master General of Ordnance, or the Commander in Chief of the Artillery, has a Board of Ordnance, over which he presides and regulates every thing relating to the Artillery. This Board consists of the Surveyor General of the Artillery, Clerk of the Ordnance, Storekeeper, and Clerk of the deliveries. There cannot be an instance pointed out in any service where the Commissaries or Clerks are made independent, and unamenable to the Commanding Officer of Artillery, as in the Regulations of the Ordnance Department, Feby 12th.
                    It is certainly proper that every head of a department should have the direction of all parts of it, otherwise he cannot be considered as amenable for any deficiencies which are out of his power to remedy. In the late regulations the Commander of the Artillery has no power to give the dimensions or construction, of any Carriages or Cannon, however erroneous they may be; or directions for making Portfines, Tubes,  Fuzes, and a thousand other matters in which his profession and the reputation of his Corps are intimately concern’d, and on which the success of actions may depend.
                    I have made such minutes for alterations of the regulations alluded to as appear to be indispensably necessary for the good of the service, and annexed them to the resolves. If the honorable Congress think proper to adopt them I shall be happy, as I shall then be in a post to serve my Country with reputation. I am with the greatest Respect Your Excellency’s Most Obedient Humble Servant
                    
                        H. Knox B.G. Artillery
                    
                